Citation Nr: 0027554	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of a left ankle injury 
incurred at a VA medical facility.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The Board observes that the veteran was scheduled for a VA 
hearing in September 1999, but, in the same month, he 
contacted the RO and withdrew his request for that hearing.


REMAND

A preliminary review of the record disclosed that at the 
beginning of this appeal the veteran was represented by 
AMVETS, and a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), dated in December 
1996, is of record.  In letters dated in February and March 
of 1999, the veteran indicated that he was changing his 
representation to the "Illinois Assistance Commission of 
Lake County" and the "Veterans Assistance Commission Lake 
County, Illinois," respectively.  The claims file also 
includes a July 1999 Memorandum from AMVETS indicating that 
their power of attorney was withdrawn.  However, the claims 
file does not reflect that the veteran has been provided with 
the VA form necessary to change his representative.  In this 
regard, if the veteran is denied his right to representation 
through action or inaction by VA or BVA personnel, any 
decision issued by the Board could be vacated as a denial of 
due process.  See 38 C.F.R. § 20.904(a)(1) (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should provide the veteran with a 
VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's 
Representative) to permit him to appoint 
a representative of his choice.  If the 
veteran appoints a representative, the 
representative should be afforded an 
opportunity to review the veteran's 
claims file and submit any additional 
evidence and/or argument desired to have 
considered in connection with this 
appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


